ORDER

PER CURIAM:
Appellant Mark Reynolds appeals pro se from the denial of his § 571.092 petition for the removal of a disqualification to ship, transport, receive, purchase, possess, or transfer firearms. After a thorough review of the record, we conclude no error resulted from the trial court’s denial of Appellant’s § 571.092 petition. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).